Hon. William E. Moore County Attorney, Montgomery County
This is in response to your letter wherein you ask for an opinion of the Attorney General whether an amendment of a proposed local law following a public hearing requires a second public hearing and further action by the board of supervisors. The law in question abolished the office of Montgomery County Treasurer and established the office of Montgomery County Director of Finance and Purchasing. The amendments made to the law increased the basic qualifications for holding the position of Montgomery County Director of Finance and Purchasing, but the amendments in no way changed the duties attached to the position.
Municipal Home Rule Law, § 20, prescribes the procedure for adoption of local laws by a legislative body. However, it makes no provision for procedures relating to any amendments to the proposed local law after a public hearing.
In the case of Incorporated Village of Island Park v. J.E.B.Associaties, Inc., 21 Misc.2d 249 (Supreme Court, Nassau County, 1959), the Court stated:
  "* * * it is true that in some instances, after a public hearing has been held on a proposed ordinance and thereafter certain changes are made, a further public hearing must be held to consider such changes before the ordinance can be finally adopted. However, the changes made must be substantial changes as distinguished from those which are minor and inconsequential * * *."
While the above case relates to the adoption of ordinances, the same rule should apply to proposed local laws. Otherwise, a new public hearing would have to be held after every minor change that is made. Whether any changes to a proposed local law are substantial enough to require an additional public hearing is a matter which the local governing body must decide for itself.
From all of the foregoing, we conclude that after following proper procedures, a public hearing has been held on a proposed local law and thereafter amendments are made to such proposed local law, a second public hearing must be held on the local law containing such changes only if the changes are substantial as distinguished from those which are minor and inconsequential.